Citation Nr: 0838587	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claims for service 
connection for a left ankle disorder, and service connection 
for scoliosis and lumbar strain.  As the medical evidence of 
record pertains only to the veteran's lumbar spine area, the 
Board will adjudicate the veteran's back claims as one for 
service connection for a low back disorder.

The Board also notes that the veteran has claimed entitlement 
to service connection for a low back disability secondary to 
his claimed left ankle disorder.  This will be thoroughly 
discussed in the analysis. 


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate a 
current left ankle disorder that is etiologically related to 
a disease or injury in service.

2.  The medical evidence of record does not demonstrate that 
the veteran's low back disorder is related to a disease or 
injury in service, or secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in, or aggravated 
by active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.304 (2007).

2.  The veteran's low back disorder was not incurred in, or 
aggravated by active military service, and is not secondary 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C. F. R. §§ 
3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2006.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private medical treatment records, 
and a VA examination report dated June 2006.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim that have not already 
been obtained and added to the claims folder.

The Board also notes that the claims folder contains a July 
2007 medical release form from an attorney indicating that he 
is or was representing the veteran in a claim for Social 
Security Administration (SSA) disability benefits.  (See 
Northwest Disability Services letter, July 2007.)  In this 
regard, the Board has considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000), and other cases wherein the 
Court has held that VA has the duty to request information 
and pertinent records from other federal agencies, when on 
notice that such information exists.  The Board has also 
considered VA's duty under the VCAA to obtain records in the 
possession of another federal agency.

However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, the 
veteran has not informed VA that he is receiving SSA 
benefits, and there is no evidence of record indicating that 
he in fact applied for such benefits.  Moreover, as there is 
no indication that SSA is in possession of any records that 
would be relevant to this claim, remanding the case to obtain 
SSA records would serve no useful purpose.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

1. Entitlement to service connection for a left ankle 
disorder.

The veteran contends that he has a left ankle disorder that 
he sustained during active service, and which required 
hospitalization.  (See Form 4138, May 2006.)  His May 1966 
enlistment medical examination report, and accompanying 
medical history report, are both negative for any bone or 
joint disorders, including a left ankle disorder.  A January 
1967 treatment record shows that the veteran was treated for 
a left ankle problem; the diagnosis was Achilles tendonitis 
with moderate edema.  The treating physician recommended that 
the veteran abstain from running for two days and return for 
a follow-up examination in one week.  However, there are no 
records showing that the veteran  sought or returned for 
follow-up treatment of this disorder.  In May 1967, the 
veteran was seen in the orthopedic clinic for a sprained left 
ankle that he sustained while playing ball the previous day.  
Upon examination, the examiner noted that the ankle was 
unremarkable except for considerable soft tissue swelling 
about the lateral malleolus.  The veteran was treated with an 
ACE bandage and prescription pain medication.  Following this 
injury, the service treatment records show that the veteran 
had no further complaints of, treatment for, or diagnosis of 
a left ankle disorder during service.  Between his August 
1966 enlistment and May 1972 separation examinations, the 
veteran underwent seven complete physical examinations during 
service; all revealed normal findings for the lower 
extremities, bones, and joints.  Similarly, the veteran 
reported no disorders or abnormalities of the left ankle on 
any of his medical history reports.

Following active service, the evidence of record indicates 
that the veteran neither sought nor received medical 
treatment for his left ankle until May 2006, when he applied 
for VA compensation benefits.  

In June 2006, the veteran underwent a VA joints examination.  
The veteran told the examiner that he experienced constant 
throbbing and sharp pain in his left ankle, with intermittent 
swelling, stiffness and weakness.  He denied any instability.  
He said that he was able to obtain pain relief with aspirin, 
acetaminophen, ice compression and elevation.  He further 
stated that he had not undergone any surgery or physical 
therapy for his left ankle, and did not wear a brace.  The 
veteran also provided the examiner with a May 1994 private 
treatment record from Chanhassen Medical Center, where he was 
treated for a work-related, inversion-type left ankle injury.  
The treatment record specifically stated that the veteran had 
no past history of an ankle injury.  (See Chanhassen Medical 
Center record, May 1994.)  It further indicated that the 
veteran ambulated with mild discomfort, and had bruising over 
the lateral aspect of the left ankle, mild tenderness over 
insertion of the anterior calcaneal fibular ligament, and 
mild edema over the ankle.  An x-ray revealed no fracture or 
subluxation.  The physician treated him with a prescription 
non-steroidal anti-inflammatory drug and advised him to use 
ice, compression, and elevation.  

Following the VA examiner's review of the 1994 injury report, 
the veteran told him that he had no problems performing the 
activities of daily life, and said that he walked without 
assistance 90 percent of the time and rarely used a cane.  
Upon examination, the examiner noted that the veteran's left 
ankle was ligamentously stable, with a normal range of motion 
and alignment, and no tenderness, edema or deformity.  Motor 
examination revealed right ankle dorsiflexion, plantar 
flexion, and extensor hallucis longus.  The left lower 
extremity indicated mild weakness of forward to 4+ out of 5 
throughout in the same distribution.  Bilateral ankle 
circumference was 10 1/4 inches.  An x-ray revealed normal 
findings.  Based on the negative pathological examination 
findings, the Chanhassen Medical Center record, which showed 
that the veteran had sustained a post-service ankle injury 
and that he reported no past history of an ankle injury, and 
his normal service separation examination, the VA examiner 
said that he was unable to provide a diagnosis for the 
veteran's alleged left ankle condition.  He opined that based 
on these findings, it was less likely than not that any left 
ankle condition was the result of an injury sustained during 
active military service.

Having reviewed the complete record, the Board concludes that 
the evidence is against the veteran's claim.  As previously 
discussed, in order to establish direct service connection, 
there must be competent medical evidence of a current 
disability, a disease or injury in service, and competent 
medical evidence linking the claimed in-service disease or 
injury to the current disability.  In the instant case, the 
veteran's service medical records show that he sustained an 
injury to his left Achilles tendon in January 1967, and a 
sprained left ankle in May 1967.  However, the single fact 
that a condition or injury occurred in service is not enough 
to establish service connection; there must also be a 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Here, although the 
veteran experienced ankle problems in service, his separation 
examination revealed normal findings.  Additionally, the VA 
examiner specifically stated that there were no pathological 
findings upon examination.  He concluded that the veteran's 
left ankle was normal, and was thus unable to provide a 
diagnosis consistent with his complaints of left ankle pain.  
In that respect, the Board notes that mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, there is no evidence of record showing that the 
veteran had a continuity of left ankle symptomatology either 
during or after service.  See 38 C.F.R. § 3.303(b) (2007).  
He did not complain of left ankle problems or seek medical 
treatment until May 2006, some 30 years after service 
separation.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service that resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The substantial amount of time 
that passed between service and the first treatment or 
documented complaint of record of a left ankle disorder is 
evidence that weighs heavily against the veteran's claim. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions that he has a current left ankle 
disorder related to service.  Certainly, the veteran is 
competent, as a lay person, to report that to which he has 
personal knowledge, such as subjective complaints of an ankle 
disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, while the veteran may sincerely believe that his 
claimed ankle condition is the result the injuries he 
incurred during service, as a lay person, he is not competent 
to render such an etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Finally, the Board notes that in his May 2006 claim for 
service connection, the veteran mentioned having received 
medical treatment for his left ankle at the "ALTRU Clinic" 
in Grand Forks, North Dakota, from 1977 to 1978.  However, 
the veteran never returned the VA "Authorization and Consent 
to Release Information" form sent to him in May 2006, along 
with a letter informing him that, although VA would assist 
him in obtaining all necessary evidence, it was ultimately 
his responsibility to insure that such evidence was received 
by VA.  In light of the fact that he has not been diagnosed 
as having a current left ankle disability, the Board finds 
that there is no reason to obtain these records, as they 
would not assist the veteran in substantiating his claim.

In summary, the Board concludes that the veteran does not 
currently have a left ankle disability and that the 
preponderance of the evidence is against his claim for 
service connection.

2. Entitlement to service connection for a low back disorder.

The veteran claims entitlement to service connection for a 
low back disorder, secondary to a left ankle disorder.  
However, because the veteran has not been service connected 
for a left ankle disorder, the analysis will address service 
connection on both a direct and secondary basis.

A review of the veteran's service treatment records reveals 
that his May 1966 enlistment medical examination report, and 
accompanying medical history report, were both negative for 
any low back or spinal disorders.  During service, he never 
complained of, sought treatment for, or was diagnosed with a 
low back abnormality.  His service separation examination is 
also negative for any such conditions.

The claims folder indicates that following active service, 
the veteran did not complain of, seek treatment for, or 
receive a diagnosis of a low back disorder until May 2006, 
when he applied for service connection.

During the June 2006 VA joints examination, the veteran 
reported having constant, dull and achy low back pain with 
intermittent radiculopathy and decreased sensation in the 
left lower extremity.  He denied having had surgery, physical 
therapy, injections or chiropractic care.  The veteran told 
the VA examiner that immediately following service, he had 
worked in construction and as an independent contractor.  He 
said that he did this for 15 years.  He also said that in 
1982, he was injured in a motor vehicle accident when his 
jeep rolled several times.  He said that he was hospitalized 
for three weeks with fractured ribs and other unspecified 
injuries.  Upon examination, the examiner noted that the 
veteran was able to heel/toe walk and had a slightly antalgic 
gait with decreased weightbearing on the left lower 
extremity.  His spine revealed right thoracic prominence and 
mild scoliosis.  The examiner further noted that the veteran 
had mild tenderness of the right sacroiliac joint, greater 
than the left, and tenderness of the left trochanter, but not 
the right.  The veteran's lumbar region revealed tenderness 
upon palpation, with increased muscle tone and tension of the 
lumbar paraspinous muscles.  Active range of motion of the 
lumbar spine showed forward flexion 90/90 without pain; 
passive range of motion was the same as active.  Extension 
was 30 out of 30 degrees, with pain reported between 25 and 
30 degrees.  Right lateral bending was 30 out of 30 degrees 
without pain; left lateral bending was 30 out of 30 degrees, 
with pain reported between 25 and 30 degrees.  Both left and 
right lateral rotation was 30 out of 30 degrees, with pain 
reported between 25 and 30 degrees.  A sensory examination 
revealed decreased sensation for light touch in the left 
lower extremity, and left L5-S1 dermatome compared to the 
right.  An x-ray of the lumbosacral spine revealed five 
lumbar-type vertebral bodies with spurring of the lower 
thoracic spine.  It also showed spurring of the L1 though L4, 
with slight narrowing at L2-3 and L3-4, and retrolisthesis at 
those levels.  The sacroiliac joints were noted to be 
unremarkable.  Based on these findings, the VA examiner 
concluded that the veteran had mild scoliosis and mild lumbar 
strain; he diagnosed him with degenerative disc disease, L1 
through L4 (lumbar spine).  He opined that it is less likely 
than not that the veteran's low back disorder is either the 
result of military service, or secondary to a left ankle 
disorder.

Based on these findings, the Board concludes that the 
veteran's lumbar spine disorder is not the result of his 
military service.  As previously noted, there is no evidence 
in his service treatment records that he either complained 
of, was treated for, or was diagnosed with any low back 
problems during service, or at separation.  There are also no 
post-service treatment records indicating any low back 
disorders.  The veteran neither reported, nor sought 
treatment for his low back problems until May 2005, some 30 
years after service.  The substantial amount time that passed 
between the veteran's service separation and the first 
documented complaint of a low back disorder is evidence of 
whether he incurred an injury or a disease in service that 
resulted in a chronic or persistent disability, and weighs 
heavily against his claim.  See Maxson, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

The Board also finds that the evidence is against the 
veteran's claim of service connection for a low back disorder 
on a secondary basis.  As noted above, because there is no 
medical evidence of record showing that he has a current 
service-connected left ankle disorder or disability, the 
veteran is unable to establish service connection for his low 
back disorder secondary to a left ankle disorder.

Although the Board has considered the veteran's assertions 
that his low back disorder is related to a left ankle 
disorder, as a lay person, he is not competent to render such 
an etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As the preponderance of the evidence is against his claims 
for service connection for a low back disability and left 
ankle disability, there is not an approximate balance of 
evidence, and the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is not applicable to his claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


